Per Curiam.
The claim of Anna R. Crossin for the first time asserted by judicial proceedings in 1934, is barred by section 44 of the Civil Practice Act. The deficiency judgment in her favor was entered in 1913 and is conclusively “ presumed ” to have been “ paid and satisfied ” twenty years thereafter, or in 1933. (Civ. Prac. Act, § 44; Matter of City of New York [Elm Street], 239 N. Y. 220.) At the expiration of that period of time it ceased to operate as an equitable lien upon the award. (Douglass v. Chisholm, 142 Misc. 869; affd., 236 App. Div. 668; 261 N. Y. 632; Allerwan Co. v. Hermann, 262 id. 625.) For that reason the order appealed from should be affirmed, with twenty dollars costs and disbursements.
Present — Martin, P. J., Merrell, O’Malley, Glennon and Untermyer, JJ.
Order affirmed, with twenty dollars costs and disbursements.